In the proceedings to foreclose a mortgage lien upon lands, it appears that when the mortgage was executed a third person was residing upon and was in *Page 822 
the actual adverse occupancy of a portion of the land under a verbal contract of purchase of long standing, there being a residence with a fence around it.
It appears that the adverse occupant of a portion of the land did not know of the mortgage until after it was executed; and no equity is shown to estop such adverse occupant from intervening and defending against the mortgage.
"Where at the time property is mortgaged it is actually occupied by others than the mortgagor, the mortgagee is thereby put upon notice to enquire as to the rights of the occupants." H. N. 2, Crozier v. Ange, 85 Fla. 120, 95 So.2d 426.
Affirmed.
DAVIS, C. J., and WHITFIELD, BROWN, and BUFORD, J. J., concur.